DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 7/19/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 11,304,869 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Wofsy on 7/14/2022.
The application has been amended as follows: 
Please cancel the following claims:
15. (Canceled)
16. (Canceled)

Please amend the following claims:
10. (Currently Amended) A system for stimulating venous and arterial circulation in a patient to prevent deep vein thrombosis, comprising:
a) a first inflatable garment sleeve configured to be wrapped around the left calf of the patient and having a first air input tube that includes a horizontal connector portion extending outside of the first inflatable garment sleeve, wherein the first inflatable garment sleeve includes a single interior air chamber that communicates with the first air input tube;
b) a second inflatable garment sleeve configured to be wrapped around the right calf of the patient and having a second air input tube that includes a horizontal connector portion extending outside of the second inflatable garment sleeve, wherein the second inflatable garment sleeve includes a single interior air chamber that communicates with the second air input tube;
c) a portable pump for cyclically inflating the first and second garment sleeves and configured for detachable securement to a hospital bed frame, wherein the pump includes an electronic compliance meter that stores and reports information on demand regarding a length of time the pump was in use, and wherein the compliance meter generates an audible reporting code indicating a number of hours the pump was used; and
d) a bifurcated tube assembly for connecting the portable pump to the first and second inflatable garment sleeves, wherein the bifurcated tube assembly includes only two flexible air supply tubes including a first flexible air supply tube having a first detachable coupling on a distal end thereof for connecting to the horizontal connector portion of the first air input tube of the first inflatable garment sleeve, and a second flexible air supply tube having a second detachable coupling on a distal end thereof for connecting to the horizontal connector portion of the second air input tube of the second inflatable garment sleeve;
wherein the audible reporting code includes successive series of sounds, wherein each successive series of sounds represents a corresponding ordinal place holder, which taken together indicates a number of hours the pump was used.

13. (Currently Amended) A system for stimulating venous and arterial circulation in a patient to prevent deep vein thrombosis, comprising:
a) a first inflatable garment sleeve having only one compartmented air chamber embossed in an interior surface thereof and having a first air input tube;
b) a second inflatable garment sleeve having only one compartmented air chamber embossed in an interior surface thereof and having a second air input tube;
c) a portable pump for cyclically inflating the compartmented air chambers of the first and second garment sleeves at the same time, wherein the pump includes an electronic compliance meter that stores and reports information on demand regarding a length of time the pump was in use, and wherein the compliance meter generates an audible reporting code indicating a number of hours the pump was used; and 
d) a bifurcated tube assembly for connecting the portable pump to the first and second inflatable garment sleeves, wherein the bifurcated tube assembly includes only two air supply tubes including a first air supply tube for connecting with the first air input tube and a second air supply input tube for connecting with the second air input tube;
wherein the audible reporting code includes successive series of sounds, wherein each successive series of sounds represents a corresponding ordinal place holder, which taken together indicates a number of hours the pump was used.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose a system for stimulating venous and arterial circulation in a patient to prevent deep vein thrombosis, comprising: an electronic compliance meter that stores and reports information on demand regarding a length of time the pump was in use, and wherein the compliance meter generates an audible reporting code indicating a number of hours the pump was used; wherein the audible reporting code includes successive series of sounds, wherein each successive series of sounds represents a corresponding ordinal place holder, which taken together indicates a number of hours the pump was used as substantially claimed in claim 10.  These limitation in combination with the rest of the limitations of claim 10 are not reasonably taught by the prior art of record.
Similarly, the prior art of record fails to disclose the an electronic compliance meter that stores and reports information on demand regarding a length of time the pump was in use, and wherein the compliance meter generates an audible reporting code indicating a number of hours the pump was used; wherein the audible reporting code includes successive series of sounds, wherein each successive series of sounds represents a corresponding ordinal place holder, which taken together indicates a number of hours the pump was used as substantially claimed in claim 13.  These limitation in combination with the rest of the limitations of claim 13 are not reasonably taught by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337. The examiner can normally be reached M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LaToya M Louis/Primary Examiner, Art Unit 3785